Case: 19-12079    Date Filed: 12/26/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12079
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-00276-WS-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JAMES JEROME REED,
a.k.a. Bookie,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (December 26, 2019)

Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 19-12079     Date Filed: 12/26/2019   Page: 2 of 2


      Richard E. Shields, appointed counsel for James Jerome Reed in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Reed’s convictions and sentences are AFFIRMED.




                                          2